DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
1.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 11-14 have been cancelled.

Allowable Subject Matter
2.         Claims 1, 3-8, 10, and 15-21 are allowed.

Reason for Allowance
3.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the scroll compressor, comprising: the economizer injection inlet formed through the compressor housing and in fluid communication with the compression chamber via the compression inlet ports; an intermediate pressure chamber formed in the compressor housing between the non- orbiting scroll member and the compressor housing; and a discharge outlet in fluid communication with the compression chamber of instant independent claims 1 and 8; and the economizer injection inlet formed through the upper housing portion of the compressor and  of instant independent claim 15.
The following references (US 20140134030 A1) to STOVER; Robert C. et al., (US 6413058 B1) to Williams; John R. et al., (US 6293776 B1) to Hahn; Greg et al., (US 20110058971 A1) to Hahn; Gregory W., (US 20190101120 A1) to PEREVOZCHIKOV; Michael M. et al., and (US 20140072466 A1) to AKEI; Masao et al.; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claims 1, 8 and 15. Therefore, the independent claims and dependent claims thereof have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

01/24/2022